UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    RALPH ABEKASSIS,

                                         Plaintiff,                       19 Civ. 8004 (PAE)
                         -v-
                                                                                ORDER
    NEW YORK CITY, NEW YORK,

                                         Defendant.


PAUL A. ENGELMAYER, District Judge:

        On November 26, 2019, defendant filed a motion to dismiss the complaint under Rule 12

of the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has 21 days after the

service of a motion under Rule 12(b) to amend the complaint once as a matter of course.

        Accordingly, it is hereby ORDERED that plaintiff shall file any amended complaint by

December 12, 2019. No further opportunities to amend will ordinarily be granted. If plaintiff

does amend, by January 2, 2020, defendant shall: (1) file an answer; (2) file a new motion to

dismiss; or (3) submit a letter to the Court, copying plaintiff, stating that they rely on the

previously filed motion to dismiss.1

        It is further ORDERED that if no amended complaint is filed, plaintiff shall serve any

opposition to the motion to dismiss by December 12, 2019. Defendants’ reply, if any, shall be

served by December 19, 2019. At the time any reply is served, the moving party shall supply

the Court with two (2) courtesy copies of all motion papers by mailing or delivering them to the

Thurgood Marshall United States Courthouse, 40 Centre Street, New York, New York 10007.



1
 If defendants file a new motion to dismiss or rely on their previous motion, plaintiff’s
opposition will be due 14 days thereafter, and defendants’ reply, if any, will be due seven days
after that.
      SO ORDERED.


                                   
                                __________________________________
                                      PAUL A. ENGELMAYER
                                      United States District Judge
Dated: November 26, 2019
       New York, New York




                            2
